| xFITZSIMMONS, Judge,
concurring, with reasons.
I concur in the result. A patient’s educational and work history imparted to the social worker for the purpose of “advice, diagnosis or treatment” are privileged confidential communications under Louisiana Code of Evidence article 510. Observations of a patient’s behavior in and around a hospital, not at a private counseling session, are not privileged confidential communications. Works or actions in a place open to employees, patients, or the general public are not shielded by privilege.